DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4-5,9 are rejected under 35 U.S.C. 102(a1) as being anticipated by US publication 20140069096 to Murayama.
As to claim 1, Murayama discloses an impeller; a compressor inlet tube configured to guide air to the impeller (31); a scroll flow passage disposed on a radially outer side of the impeller (32); a bypass flow passage branching from the scroll flow passage via a branch port (3b), the bypass flow passage connecting to the compressor inlet tube not via the impeller (Fig 1); and a bypass valve capable of opening and closing a valve port disposed in the bypass flow passage (41), wherein the branch port has a non-circular shape when viewed along a normal N1 of the branch port passing through a center of the branch port (Fig 5a,5b; Par 0051).

    PNG
    media_image1.png
    478
    693
    media_image1.png
    Greyscale

As to claim 4, Murayama discloses wherein, when S1 is an opening area of the valve port (Valve Port above) and S2 is an opening area of the branch port (Branch Port above), an expression 0.8 S1 (less than) S2 (less than) 1.2S1 is satisfied (this is satisfied as S1, is equal to S2).
As to claim 5, Murayama discloses when Te is a width of the branch port at an end portion of the branch port in a radial direction of the impeller (Fig 1) and Tc is a width of the branch port at a center portion of the branch port in the radial direction of the impeller, Te is smaller than Tc (As Murayama discloses the port may be ovular or rectangular it is inherent in the shape of an oval that the end width is less than the center width see below).

    PNG
    media_image2.png
    351
    300
    media_image2.png
    Greyscale

As to claim 9, Murayama discloses a centrifugal compressor according to claim 1; and a turbine sharing a rotational shaft with an impeller of the centrifugal compressor (Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) 
Claims 2,7 are rejected under 35 U.S.C. 103(a) as being unpatentable over US publication 20140069096 to Murayama as applied to claim 1 above.
As to claim 2, Murayama discloses when G is a flow-passage cross section including the center of the branch port in the scroll flow passage (Cross section as shown Fig 5C), T is a dimension of the branch port in a flow direction F orthogonal to the flow-passage cross section G, and L is a dimension of the branch port in a flow direction H orthogonal to each of the flow direction F and the normal N1 (Fig 5D, Height and width of 41).  While Murayama does not expressly disclose how T is smaller than L it does disclose how the orifice may be rectangular or ovular (Par 0051). As such it would be inherent that one dimension would be longer than the other, as is known in the shape of an oval and rectangle. Further there are only so many orientations that the port may take in the pipe as shown Fig 5c, and as such there would only be a limited number of orientations that could be considered for the orifice such that T is a dimension of the branch port in a flow direction F orthogonal to the flow-passage cross section G, and L is a dimension of the branch port in a flow direction H orthogonal to each of the flow direction F and the normal N1, T is smaller than L would be an obvious one of few orientations to consider in the setup of the orifice, and as such it would have been obvious for Murayama to have such a configuration considered for construction based on limited options and the overall teachings of the reference.
claim 7, Murayama discloses a length direction of the branch port is orthogonal to a flow direction which is orthogonal to a flow-passage cross section of the scroll flow passage (as rationalized Claim 2 above regarding ovular and rectangular shaped port and limited number of considered orientations).

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746